Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim status
Claims 1-20 are pending
Claims 1-20 are under examination

Election/Restrictions
Applicant’s election of the following invention without traverse in the reply filed on 10/18/2021 is acknowledged.  
Group II, claims 19-20, drawn to a synthetic adenovirus genome.
Rejoinder
Claim 20 is allowable. The restriction requirement between Groups I-II, as set forth in the Office action mailed on 8/18/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement between Groups I-II is hereby withdrawn. Claims 1-19, directed to previously non-elected Group I are no longer withdrawn from consideration.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Allowable subject matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al., (US 2005/0136042, filed 8/11/2004), in view of Lieber et al., (US 7,094,398, filed 6/01/2000).

claims 1 and 5, Betz teaches methods and compositions for expressing a transgene in a subject comprising a synthetic adenovirus comprising a transgene (Abstract, Summary [0021-0024]). 
In regard to claims 2 and 3, Betz teaches the transgene comprises an enzymatic reporter such as LacZ (Example 1, [0222]).
In regard to claims 4-7, Betz teaches the transgene comprises a factor that promotes bone repair or regeneration, such as BMP-2 (see Example 1).
In regard to claim 8, Betz teaches that more than one transgene can be used [0091, 0102, 0194-0195, 0198].
However, although Betz teaches the Ad5 serotype adenovirus is used [0156], they are silent with respect to modifying the synthetic Ad5 adenovirus to comprise an Ad5/Ad11 chimeric fiber protein.
Lieber et al., teaches methods and compositions for expressing a transgene in a subject comprising a synthetic adenovirus comprising a chimeric fiber protein (Abstract, Summary of the Invention). In regard to claims 1, 5 and 12, Lieber teaches a chimeric Ad5/Ad11 chimeric fiber protein (col 16, last para.,see claim 4 of Lieber).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method of expressing a transgene by an adenoviral vector in bone tissue for bone repair or regeneration in a subject as taught by Betz and substitute and Ad5/Ad11 chimeric fiber protein as taught by Lieber with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Lieber because the Ad11 knob domain of the fiber protein can retarget the Ad5 vector to human bone marrow (col 16, 4th para.). 
prima facie obvious in the absence of evidence to the contrary.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Betz et al., (US 2005/0136042, filed 8/11/2004), in view of Lieber et al., (US 7,094,398, filed 6/01/2000), as applied to claims 5 and 8, in further view of Clancy et al. (US 2003/0170208, filed 5/31/2002) and Yu et al., (J Bone Min Res, 2012, 27:2001-2014)

As stated supra, Betz and Lieber suggest methods and compositions for expressing one or more transgenes that promote bone repair or regeneration in a subject comprising a synthetic adenovirus comprising an Ad5/Ad11 chimeric fiber protein. 
In regard to claim 9, although Betz teaches the transgene include a BMP, Wnt, and IGF-I [0090-0091, 0093, 0102], they are silent to a combination of BMP, Wnt, IGF-I and PTH.
 	Clancy et al., teaches methods and compositions for expressing a transgene such as BMP in an adenoviral vector in order to promote bone repair or regeneration (Abstract, Summary of the Invention). In regard to claim 9, Clancy teaches other transgenes including a combination of BMP, in addition to Wnt, IGF and PTH [0015, 0033].
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method of expressing a transgene by an adenoviral prima facie obvious to combine these factors each of which is taught by the prior art to be useful for the same purpose, in order to form a vector composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al., (US 2005/0136042, filed 8/11/2004), in view of Lieber et al., (US 7,094,398, filed 6/01/2000), as applied to claim 5, in further view of O’Shea et al. (US 2013/0231267, filed 2/15/2013, published 9/05/2013)

, Betz and Lieber suggest methods and compositions for expressing one or more transgenes that promote bone repair or regeneration in a subject comprising a synthetic adenovirus comprising an Ad5/Ad11 chimeric fiber protein. 
In regard to claims 10 and 11, although Lieber teaches the adenovirus comprises modified hexon protein (col 2, 3rd para.), they are silent to modified hexon protein that detargets the adenovirus from the liver.
O’Shea et al., teaches methods and compositions for expressing a transgene in a subject comprising a synthetic adenovirus comprising a chimeric fiber protein (Abstract, [0002-0009]). In regard to claims 10 and 11, O’Shea teaches the adenovirus comprises a modified hexon with an E451Q mutation ([0054], see Fig. 43).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method of expressing a transgene by an adenoviral vector in bone tissue for bone repair or regeneration in a subject as taught by Betz et al., and substitute the modified hexon as taught by O’Shea with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by O’Shea because the modified hexon reduces liver uptake and therefore reduces liver inflammation and toxicity ([0003, 0004], see Fig. 1, line 8, Fig. 29 A). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al., (US 2005/0136042, filed 8/11/2004), in view of Lieber et al., (US 7,094,398, filed 6/01/2000), as applied to claim 5, in further view of Moutsatsos et al., (US 2011/0111505, filed 1/19/2011) and Hou et al. (PNAS, 1999, 96:7294-7299).

As stated supra, Betz and Lieber suggest methods and compositions for expressing one or more transgenes that promote bone repair or regeneration in a subject comprising a synthetic adenovirus comprising an Ad5/Ad11 chimeric fiber protein. 
In regard to claims 13 and 14, Betz et al. are silent to a tissue specific promoter active in bone.
Moutsatsos et al., teaches methods and compositions for expressing a transgene such as BMP in a host cell such as a bone marrow cell in a subject in order to promote bone repair or regeneration (Abstract, Summary of the Invention). In regard to claims 13 and 14, Moutsatsos teaches the transgenes are operably linked to a tissue specific promoter that is active in bone such as the osteocalin promoter [0016].
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method of expressing a transgene by an adenoviral vector in bone tissue for bone repair or regeneration in a subject as taught by Betz and combine the tissue specific osteocalcin promoter as suggested by Moutsatsos with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Hou et al. (1999) who expresses a transgene reporter operably linked to the osteocalcin promoter in bone marrow cells and teaches that the 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al., (US 2005/0136042, filed 8/11/2004), in view of Lieber et al., (US 7,094,398, filed 6/01/2000), as applied to claim 5, in further view of O’Shea et al. (US2013/0231267, filed 2/15/2013, published 9/05/2013) and Qiao et al. (Gene Ther, 2011, 18:403-410)

As stated supra, Betz and Lieber suggest methods and compositions for expressing one or more transgenes that promote bone repair or regeneration in a subject comprising a synthetic adenovirus comprising an Ad5/Ad11 chimeric fiber protein. 
In regard to claims 15-17, although Betz teaches the adenoviral vector comprises regulatory sequences [0107], they are silent to a liver specific microRNA binding site.
O’Shea et al., teaches methods and compositions for expressing a transgene in a subject comprising a synthetic adenovirus comprising a chimeric fiber protein (Abstract, [0002-0009]). In regard to claims 15-17, O’Shea teaches the adenovirus 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method of expressing a transgene by an adenoviral vector in bone tissue for bone repair or regeneration in a subject as taught by Betz et al., and combine a miR-122 binding site in the 3’UTR of the transgene as taught by O’Shea with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Qiao et al., (2011), who teaches that incorporation of the liver-specific miR122 into viral vectors efficient inhibits transgene expression in the liver (Abstract, Figs. 1& 2), which O’Shea teaches reduces liver inflammation and toxicity ([0003, 0004]). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al., (US 2005/0136042, filed 8/11/2004), in view of Lieber et al., (US 7,094,398, filed 6/01/2000), as applied to claims 1 and 2, in further view of O’Shea et al. (US2013/0231267, filed 2/15/2013, published 9/05/2013), and NCBI Blast alignment, (1/15/2022, p.1-17), Uetsuki et al. (GenBank J04617, 11/07/1994, p. 1-3), and Wu et al., (US 2009/0176260, filed 12/04/2008), and Davison et al. (GenBank BK001453, 10/24/2003, p. 1-11)

, Betz and Lieber suggest methods and compositions for expressing one or more transgenes that promote bone repair or regeneration in a subject comprising a synthetic adenovirus comprising an Ad5/Ad11 chimeric fiber protein. 
In regard to claim 18, although Betz teaches an E1/E3 modified synthetic Ad5 vector comprising a reporter gene (Example 1), Betz and Lieber do not provide the nucleic acid sequence of the vector and are silent to the synthetic adenovirus being at least 95% identical to SEQ ID NO:2, which is 36,949 nucleotides in length.
O’Shea et al., teaches methods and compositions for expressing a transgene in a subject comprising a synthetic adenovirus comprising a chimeric fiber protein (Abstract, [0002-0009]). In regard to claims 3 and 18, O’Shea teaches how to make and the nucleic acid sequences for an E1/E3 modified synthetic Ad5 vector comprising a reporter gene and an Ad/Ad11 chimeric fiber protein (see map from Fig. 43 below).

    PNG
    media_image1.png
    150
    713
    media_image1.png
    Greyscale

In regard to the nucleic acid sequences of the synthetic adenovirus vector of O’Shea, she teaches the backbone is the wild-type Ad5 vector, which is 35,938 nucleotides in length and corresponds to SEQ ID NO:137 of O’Shea ([0054], see Fig. 43).
By comparison to SEQ ID NO:2, nucleotides 1-447 of SEQ ID NO:2 are 100% identical to nucleotides 1-447 of SEQ ID NO: 137 (447 total coverage), which is followed E1 region of SEQ ID NO: 2 where the GFP-Luc reporter gene is inserted. Subsequently, by comparison nucleotides 4,419-33,203 of SEQ ID NO:2 comprising the E2 and L3 regions that are 99% identical to nucleotides 3,514-32,249 of SEQ ID NO: 137 (28,784 total coverage), which is followed by about a 500 bp deletion in the E3 region of SEQ ID NO:2 where the chimeric fiber protein is inserted. Subsequently, by comparison the terminal nucleotides 33,773-36,949 of the E4 region of SEQ ID NO:2 are 99% identical to the terminal nucleotide 32,783-35,938 of SEQ ID NO: 137 (3,177 total coverage).
Thus, 32,408 nucleotides of SEQ ID NO:2 are over 99% identical to wildtype Ad5 of SEQ ID NO: 137 of O’Shea (see attached BLAST alignment of 1/15/2022).
As far as the first 4kb deletion in the E1 region of SEQ ID NO:2, similar to Betz, O’Shea teaches the insertion of a reporter gene operably linked to human promoter. Specifically, after nucleotides 1-447 of Ad5, O’Shea teaches the modified Ad genome should have the E1 region replaced with transgene comprising a sequence comprising an EF1alpha promoter operably linked to a luciferase-GFP fusion protein ([0054], p. 23-24, Table 2, see also Fig. 43).
As far as the EF1alpha promoter, Uetsuki et al. (1994) disclose the human EF1 alpha promoter and deposit it as GenBank J04617. By comparison nucleotides 483-1666 of SEQ ID NO:2 are over 99% identical to nucleotide 373-1,560 of SEQ ID J04617 (1,184 total coverage) (see highlighted region of J04617).
As far as the luciferase-GFP fusion reporter, the prior art of Wu et al (2009) teach such a fusion protein and provides SEQ ID NO:10. By comparison nucleotides 1734-
As far as the second 500 bp gap in the E3 region of SEQ ID NO:2 comprising the Ad5/Ad11 chimeric fiber protein, similar to Betz and Lieber, O’Shea teaches the modified Ad genome should have the E3 region replaced with a retargeting sequence comprising an Ad5/Ad11 fiber chimera comprising the Ad11 fiber knob corresponding to nucleotides 31,213-31,785 of GenBank sequence BK001453 (Fig. 43). By comparison nucleotides 33,195-33,772 of SEQ ID NO:2 are 100% identical to the cited Ad5 knob region (577 total coverage) (see highlighted region of BK001453).
Thus, 32,408 nucleotides of SEQ ID NO:2 are over 99% identical to wildtype Ad5 of SEQ ID NO: 137, while there are also 3,564 nucleotides over 99% identical to the EF1a-Luc-GFP fusion of SEQ ID NO:2 and 557 nucleotides over 99% identical to the Ad5/Ad11 chimeric fiber of SEQ ID NO:2, for a total of 36,529 out of 36,949 nucleotides of SEQ ID NO:2 that were known in the prior art (nearly 99% coverage).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method of expressing a transgene reporter by an Ad5/Ad11 chimeric adenoviral vector in bone tissue for bone repair or regeneration in a subject as taught by Betz et al and choose the and synthetic adenovirus comprising the Ad5/Ad11 chimeric fiber protein comprising at least 95% sequence identity to SEQ ID NO: 2 as taught by O’Shea et al. with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by O’Shea for several reasons. First, O’Shea provides an enabling disclosure for constructing the synthetic Ad5/Ad11 chimeric vector suggested by Betz and Lieber, and provides the Ex parte Kubin, 83 U.S.P.Q.2d (BNA) 1410 (B.P.A.I. 2007), aff'd, 561 F.3d 1351 (Fed. Cir. 2009). Furthermore, in regard to claim 3 and substituting the LacZ reporter gene of Betz with the Luc-GFP reporter gene of Shea, Wu makes obvious to one of ordinary skill that the dual emission reporter comprises disctinct advantages as far as being able to visualize expression in both single cells by GFP fluorescence, and in groups of cells in vivo by Luc luminescence [0183, 0189, 0225-0226, 0371]. Finally, Applicant’s disclosure provides no evidence that sequences that range from 95% to 99% are critical to the function of the synthetic Ad5/Ad11 vector that it taught by the prior art, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over O’Shea et al. (US2013/0231267, filed 2/15/2013, published 9/05/2013), in view of NCBI Blast alignment, (1/15/2022, p.1-17), Uetsuki et al. (GenBank J04617, 11/07/1994, p. 1-3), 

O’Shea et al., teaches methods and compositions for expressing a transgene in a subject comprising a synthetic adenovirus comprising a chimeric fiber protein (Abstract, [0002-0009]). In regard to claim 19, O’Shea teaches how to make and the nucleic acid sequences for an E1/E3 modified synthetic Ad5 vector comprising a reporter gene and an Ad/Ad11 chimeric fiber protein (see map from Fig. 43 below).

    PNG
    media_image1.png
    150
    713
    media_image1.png
    Greyscale

In regard to the nucleic acid sequences of the synthetic adenovirus vector of O’Shea, she teaches the backbone is the wild-type Ad5 vector, which is 35,938 nucleotides in length and corresponds to SEQ ID NO:137 of O’Shea ([0054], see Fig. 43).
By comparison to SEQ ID NO:2, nucleotides 1-447 of SEQ ID NO:2 are 100% identical to nucleotides 1-447 of SEQ ID NO: 137 (447 total coverage), which is followed by about 4 kb deletion in the E1 region of SEQ ID NO: 2 where the GFP-Luc reporter gene is inserted. Subsequently, by comparison nucleotides 4,419-33,203 of SEQ ID NO:2 comprising the E2 and L3 regions that are 99% identical to nucleotides 3,514-32,249 of SEQ ID NO: 137 (28,784 total coverage), which is followed by about a 500 bp deletion in the E3 region of SEQ ID NO:2 where the chimeric fiber protein is inserted. E4 region of SEQ ID NO:2 are 99% identical to the terminal nucleotide 32,783-35,938 of SEQ ID NO: 137 (3,177 total coverage).
Thus, 32,408 nucleotides of SEQ ID NO:2 are over 99% identical to wildtype Ad5 of SEQ ID NO: 137 of O’Shea (see attached BLAST alignment of 1/15/2022).
As far as the first 4kb deletion in the E1 region of SEQ ID NO:2, O’Shea teaches the insertion of a reporter gene operably linked to human promoter. Specifically, after nucleotides 1-447 of Ad5, O’Shea teaches the modified Ad genome should have the E1 region replaced with transgene comprising a sequence comprising an EF1alpha promoter operably linked to a luciferase-GFP fusion protein ([0054], p. 23-24, Table 2, see also Fig. 43).
As far as the EF1alpha promoter, Uetsuki et al. (1994) disclose the human EF1 alpha promoter and deposit it as GenBank J04617. By comparison nucleotides 483-1666 of SEQ ID NO:2 are over 99% identical to nucleotide 373-1,560 of SEQ ID J04617 (1,184 total coverage) (see highlighted region of J04617).
As far as the luciferase-GFP fusion reporter, the prior art of Wu et al (2009) teach such a fusion protein and provides SEQ ID NO:10. By comparison nucleotides 1734-4114 of SEQ ID NO:2 are 99% identical to nucleotide 1,237-3,626 of SEQ ID NO: 10 (2,380 total coverage) (see SCORE search 1/11/2022, rng.file, result #25).
As far as the second 500 bp gap in the E3 region of SEQ ID NO:2 comprising the Ad5/Ad11 chimeric fiber protein, O’Shea teaches the modified Ad genome should have the E3 region replaced with a retargeting sequence comprising an Ad5/Ad11 fiber chimera comprising the Ad11 fiber knob corresponding to nucleotides 31,213-31,785 of 
Thus, 32,408 nucleotides of SEQ ID NO:2 are over 99% identical to wildtype Ad5 of SEQ ID NO: 137, while there are also 3,564 nucleotides over 99% identical to the EF1a-Luc-GFP fusion of SEQ ID NO:2 and 557 nucleotides over 99% identical to the Ad5/Ad11 chimeric fiber of SEQ ID NO:2, for a total of 36,529 out of 36,949 nucleotides of SEQ ID NO:2 that were known in the prior art (nearly 99% coverage).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare a synthetic adenovirus comprising the Ad5/Ad11 chimeric fiber protein comprising at least 95% sequence identity to SEQ ID NO: 2 as taught by O’Shea et al. with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by O’Shea for several reasons. First, O’Shea provides an enabling disclosure for constructing the synthetic Ad5/Ad11 chimeric vector, and provides the protein domains and nucleotide sequences to be used.  Note that the successful cloning and sequencing of the cDNA encoding a known protein is obvious, and thus unpatentable, if (1) there was some suggestion or motivation in the prior art to clone the cDNA, and (2) there was a “reasonable expectation of success,” based on "detailed enabling methodology" in the prior art. Ex parte Kubin, 83 U.S.P.Q.2d (BNA) 1410 (B.P.A.I. 2007), aff'd, 561 F.3d 1351 (Fed. Cir. 2009). Furthermore, Applicant’s disclosure provides no evidence that sequences that range from 95% to 99% are critical to the function of the synthetic Ad5/Ad11 vector that prima facie case of obviousness exists. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 19 is provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims of copending Application No. 15/945,079. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented
The subject matter claimed in the instant application is disclosed in the referenced application as follows: the synthetic adenovirus comprising SEQ ID NO:6 or SEQ ID NO:10 of cited application anticipates the synthetic adenovirus comprising a sequence at least 95% to SEQ ID NO:2 or SEQ ID NO:6 of instant application. It is clear that elements of the cited application claims are to be found in instant claims. Specifically, SEQ ID NO:6 of cited application is 98% identical to SEQ ID NO:2 of instant application, and SEQ ID NO:10 of cited application is 96% identical to SEQ ID NO:2 of instant application.


	

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633